DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhargava [2019/0311049] Teaches a system that replicates write operations and metadata operations.  Paragraph [0004] details that metadata operations are performed serially and are mutually exclusive with write operations.  Forcing metadata operations to be serially performed in order to achieve consistency results in degrade operation of the computing system.
Strauss [2017/0277709] teaches file systems with metadata operations and write operations (Paragraph [0035]).  Strauss further states in Paragraph [0227], that modifications may be made to maintain consistency.  In particular file system read and write operations should behave correctly despite the fact that back-end read/write requests re not serializable with respect to metadata operations that also affect the file data blocks (i.e. block allocation, deletion, and back pointer updates).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156